32 A.3d 965 (2011)
33 Conn. 913
Dominic CACIOPOLI
v.
Jeffrey LEBOWITZ.
Not in source.
Supreme Court of Connecticut.
Decided December 8, 2011.
Frank B. Cochran, New Haven, in support of the petition.
David S. Doyle, North Branford, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 131 Conn.App. 306, 26 A.3d 136, is granted, limited to the following issue:
"Does General Statutes § 52-560 preempt the common-law rule of damages for cutting down trees located on another person's property?"